DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application filed on March 12, 2021.
3.	The IDSs submitted on March 12, 2021 and April 15, 2022 are considered and entered into the file.  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Delamont (US 20200368616 A1).

Delamont is directed to MIXED REALITY GAMING SYSTEM.
As per claim 1, Delamont discloses a  holographic reality system ( mixed reality gaming system, [0399] the system described herein is capable of supporting multiple sources for capturing, processing and displaying various forms of holograms and holographic images), comprising: 
a multiview display configured to display multiview content as a multiview image ([0399]   Sources of data to produce and display holograms and holographic images includes multi-view point 3D or 4D captured images or 2D images, 3D or 4D generated computer virtual objects such as virtual game objects, structured light 3D or 4D images, and holography techniques for the capture of real-world images using a coherent (laser) to record images);
a position sensor configured to monitor a position of a hand of a user and provide a monitored position of the hand, the monitored position being provided by the position sensor without contact between the user and the holographic reality system ([0100] The camera(s) 7R, 7L and sensors 9 maybe also be used for tracking of the user's hand gestures and joint movements used as inputs into the game play to interact with game objects that maybe physical in presence in the real-world or maybe virtual in which they may be displayed as augmented 3D holographic images over the real world); and 
a virtual haptic feedback unit configured to provide virtual haptic feedback to the user based on the monitored position, the virtual haptic feedback being provided without contact between the user and holographic reality system ([2364] Providing haptic feedback in the case of a gesture inputs to a user's hand and illuminating of each IR LED in a sequence in accordance with detected gesture inputs in the form of wrist and hand movements);
wherein an extent of the virtual haptic feedback corresponds to an extent of a virtual control within the multiview image ([2364] Providing haptic feedback in the case of a gesture inputs to a user's hand and illuminating of each IR LED in a sequence in accordance with detected gesture inputs in the form of wrist and hand movements; also see [0828, 01916, 1950]).

As per claim 2, Delamont discloses that the holographic reality system of Claim 1, wherein the holographic reality system is configured to modify the displayed multiview content according to the monitored position ([0086] Changes in the user's position and orientation maybe tracked simultaneously with that of the user's eye position and orientation which use the inward facing camera(s) 10R, 10L in this process, in which update to game objects through a process of transformation may be applied to ensure the virtual image is always displayed relative to the user's gaze, head position and orientation etc. also see [0168]) 

As per claim 3, Delamont discloses that the holographic reality system of Claim 1, wherein the position sensor comprises one or more of a capacitive sensor, a plurality of image sensors, and a time-of- flight sensor ([0087] The camera(s) 7L, 7R and sensor(s) 9 may include a 3MP CMOS image sensor, electromagnetic sensor 17, solid state compass 13, GPS tracker 12 and a brightness sensor ([0599] the multi-touch capability may be supported through many forms such as capacitive technologies, resistive, optical or wave. [0850] The external cameras 95 used in this process may be depth-aware cameras which are a form of structured light or time-of-flight cameras, which may be used by the game server 88 or host 89 for detecting hand gestures at short range by the game server 88 or host 89).

As per claim 4, Delamont discloses that the holographic reality system of Claim 3, wherein the time-of-flight sensor is configured to use one or more of a radio frequency, a microwave signal, an acoustic signal, an infrared signal, and another optical signal ([0850] The external cameras 95 used in this process may be depth-aware cameras which are a form of structured light (i.e., optics) or time-of-flight cameras, which may be used by the game server 88 or host 89 for detecting hand gestures at short range by the game server 88 or host 89).

As per claim 5, Delamont discloses that the holographic reality system of Claim 1, wherein the position sensor is configured to detect motion of one or more digits of the hand. ([0847] The game server 88 or host 89 is also capable of supporting other forms of more traditional AR and VR inputs such as Hand Gestures which are physical gestures such as hand signals used to signal actions, in which the game server 88 or host 89 is capable via the external cameras 95 in the game arena of tracking the hand gestures and complex finger movements using its gesture recognition module 119 and middleware).

As per claim 6, Delamont discloses that the holographic reality system of Claim 1, wherein the position sensor is configured to detect a gesture by the user corresponding to a command ([0041] FIG. 13 shows IR Laser Sword Apparatus 279 which a part physical real-world game object and part virtual that features a number of sensors for detecting physical hand movements and gestures by a user's hand, a form of IR detector for detecting the reflection of an IR beam back from an object obstructing the IR Beam used in detecting hits and a form of computer among other parts.  [1607] The gesture tracking module 194 interfaces with the client module 193 to capture users specific physical hand gestures and movements through analyzing the sensor readings on motion, tilting and acceleration. also see [0079]).
As per claim 7, Delamont discloses that the holographic reality system of Claim 1, wherein the virtual haptic feedback unit is configured to provide the haptic feedback using one or more of ultrasonic pressure, air pressure, and electrostatic charge. [0149] In addition to the detailed sensors 9, the users augmented reality (“AR”) display apparatus 1 may include a MEMS Barometers combined with piezo resistive pressure sensing technologies to determine the users head and body elevation from ground. [01956] inputs may also be passed directly via the wired gloves 245 which consist of series of electrical sensors  as a wearable form of a glove that attach to the user's hands, finger joints and fingertips.[0468] haptic feedback may be provided via  electrical current may be discharge outward from the device through the user's body. And also see [1956]).

As per claim 8, Delamont discloses that the holographic reality system of Claim 1, wherein the virtual haptic feedback unit is configured to provide information about activation of the virtual control in the multiview content in response to the monitored position ([0079] the user can interact with through hand gestures and/or voice commands using the device tracking sensors 9, one or more camera(s) 7L,7R, and one or more microphones 8L, 8R for voice control inputs. [0863] In addition, users may interact with virtual game objects 106 or virtual AI characters 105 directly via the use of the external cameras 95, external projectors 96, external speakers 101 and external microphones 100, in which users may interact via hand gestures supported through the game server 88 or host 89 hand gesture tracking module, or via voice input supported by the speech recognition module 127. [2364] Providing haptic feedback in the case of a gesture inputs (i.e., activation) to a user's hand and illuminating of each IR LED in a sequence in accordance with detected gesture inputs in the form of wrist and hand movements; also see  [0176-0177, 2336]).

As per claim 9, Delamont discloses that the holographic reality system of Claim 1, wherein the multiview display is configured to provide a plurality of directional light beams corresponding to a plurality of different views of the multiview display, the plurality of directional light beams having different principal angular directions from one another corresponding to different view directions of the different views ([2114] Multiple layered holographic films are used with different sequences of pixels to form holograms in which the hologram may be recreated using a combination of layered holographic film that provide the ability to reconstruct each colour channel of a hologram (R,G & B) and in which different angles of diffraction of the different holograms may be reproduced by using a reference beam of light to diffract the light differently on each of the holographic films to produce the original holographic image as a combined reconstructed hologram that is RGB).

As per claim 10, Delamont discloses that the holographic reality system of Claim 9, wherein the multiview display comprises: a light guide configured to guide light in a propagation direction along a length of the light guide as guided light ([0052]The image light in the case of a holographic image is then guided through a process of applying diffraction and TIR onto a diffraction grating, also see [0376]);   
a plurality of multibeam elements distributed along the length of the light guide, a multibeam element of the multibeam element plurality being configured to scatter out from the light guide a portion of the guided light as the plurality of directional light beams having the different principal angular directions of the different views ([0376] During the display process of holograms, beams of light are guided by the light display modules 5R, 5L on to the respective display screen portions 2R , 2L, optical display lenses 4R, 4L and grating in which the image light may also be diffracted at a particular outbound angle and corresponding angle to that of the users current gaze direction where the image light then intersects at the respective angle with the user's eye pupil enabling the light beams to be passed through the users eye's cornea, pupil and lens. also see [0361]); and 

As per claim 11, Delamont discloses that the holographic reality system of Claim 10, wherein the multiview display further comprises an array of multiview pixels, each including a plurality of sub-pixels configured to provide the different views by modulating directional light beams of the plurality of directional light beams ([1973] The light display module 266 shall support the illuminating of the pixels on the display in the display of virtual images on the surface display panel faces 258. Delamont further describes generating an optoelectronic reconstructed hologram by using light modulators [0393, 0416, 0502, 0808, 2110] ).

As per claim 12, Delamont discloses that the holographic reality system of Claim 10, wherein the multiview display further comprises a light source optically coupled to an input of the light guide, the light source being configured to provide the light to be guided as the guided light ([0051] The light display modules 5R, 5L control via the display circuitry and drivers the display of pixels which form virtual images of the game objects in which using pixel coordinates of the source image the light display modules 5R, 5L activates the illumination of individual pixels on micro display 3 display portions 2R, 2L. also see [0052]).

As per claims 13-17, these apparatus claims include features that are similar to that of system claims 1, 2, 3, 7 and  8, , thus the citations applied to the system claims are also applied herein to the method claims, respectively.   

As per method claim 18-20, these method claims include features that are similar to that of system claims 1, 3 and 7, thus the citations applied to the system claims are also applied herein to the method claims, respectively.  
 
CONCLUSION 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2016/0219268  is directed to MULTI-VIEW DISPLAY CONTROL
US 10216145 B2 is directed to Interaction Between Multiple Holograms
US 20060279567 A1 is directed to Autostereoscopic Multi-user Display
US 20180348705 A1 is directed to extended projection boundary of holographic display device. 
 US 20170085867 A is directed to multi-view displays and associated systems and methods.
US 20120194477 A1 is directed to interactive holographic display device.
US 20110157667 A1 is directed to Holographic Image Display Systems
US 20190011621 A1 is directed to  system and methods of universal parameterization of holographic sensory data generation, manipulation and transport
 US 20190147665 A1 is directed to gesture based 3-dimensional object transformation
US 20170068213 A1 is directed to Mobile Terminal And Method For Controlling The Same.
 US 20170235372 A1 ) is directed to interactive three-dimensional display apparatus and method.
US 20120194477 A1)  is directed to  interactive holographic display device.



6.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
7.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173